NUMBERS 13-13-00364-CR & 13-13-00365-CR &13-13-366-CR

                            COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


DONNIE LEE WARD,                                                     Appellant,

                                       v.

THE STATE OF TEXAS,                                                   Appellee.


             On appeal from the Criminal District Court No. 7
                        of Dallas County, Texas.


                       MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Garza and Perkes
                  Memorandum Opinion Per Curiam
      Appellant, Donnie Lee Ward, attempts to appeal a conviction for obstructing

government operations arising from cause number F-1142518-Y, docketed in our Court

as cause number 13-13-00364-CR; a conviction for tampering with physical evidence

arising from trial court cause number F-1142519-Y, docketed in our Court as cause

number 13-13-00365-CR; and a conviction for possession of a controlled substance

arising from trial court cause number F-1240754-Y, docketed in our Court as cause
number 13-13-00366-CR.1 In each of these cases, the trial court has certified this “is a

plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.

25.2(a)(2).

       On July 22, 2013, this Court notified appellant’s counsel of the trial court’s

certifications and ordered counsel to: (1) review the records; (2) determine whether

appellant has a right to appeal in either cause; and (3) forward to this Court, by letter,

counsel’s findings as to whether appellant has a right to appeal, or, alternatively, advise

this Court as to the existence of any amended certifications.

       On August 12, 2013, counsel filed a letter brief with this Court for each of these

causes. Counsel’s response does not establish: (1) that the certifications currently on

file with this Court are incorrect, or (2) that appellant otherwise has a right to appeal in

either cause.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court’s certification does not show that the defendant has the right

of appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly,

these appeals are DISMISSED. Any pending motions are denied as moot.

                                                      PER CURIAM



Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 5th
day of September, 2013.




1
 These cases are before the Court on transfer from the Fifth Court of Appeals in Dallas pursuant to a
docket equalization order issued by the Supreme Court of Texas. See TEX. GOV'T CODE ANN. § 73.001
(West 2005).
                                                 2